DETAILED ACTION
Notice of Allowance
1.	This Notice of Allowance is in response to Applicant’s Remarks and Amendments filed on 3/30/2022. Originally filed claims 1 and 4-9 are hereby allowed for the reasons stated below.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter – Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
Claim 1. An interactive restaurant table assembly being configured to facilitate restaurant patrons to remotely order food in a restaurant, said assembly comprising: 
a table being positionable in the restaurant. said table having a top surface and a perimeter edge, said top surface having an interior portion surrounded by peripheral portion said peripheral portion extending upwardly wherein said interior portion is inset relative to a top edge of said peripheral portion, said peripheral portion extending outwardly forming an overhang above said perimeter edge of said table; 
a plurality of proximity sensors, each of said proximity sensors being coupled to said table, each of said proximity sensors being aligned with a respective one of a plurality of seating locations around said table, each of said proximity sensors sensing motion wherein each of said proximity sensors is configured to sense a patron sitting at said respective seating location, each of said proximity sensors being turned on when a patron moves within a trigger distance of said proximity sensors, each of said proximity sensors being positioned on said perimeter edge under said overhang; 
a plurality of touch screens, each of said touch screens being coupled to said table, each of said touch screens being aligned with a respective one of said seating locations around said table wherein each of said touch screens is configured to be visible to the patron sitting at the respective seating location, each of said touch screens displaying indicia comprising a menu of the restaurant thereby facilitating the patron to order from the menu, each of said touch screens being positioned on said top surface of said table within said interior portion, each of said touch screens being electrically coupled to said control circuit, each of said touch screens having a respective one of said actuate inputs being associated therewith, each of said touch screens being turned on when said control circuit receives said associated actuate input; 
a transceiver being coupled to said table, said transceiver being in communication with each of said touch screens for receiving the patron's order from each of said touch screens, said transceiver being in wireless communication with a central computer system of the restaurant thereby facilitating restaurant employees to receive the patron's order; 
a control circuit being coupled to said table, said control circuit receiving a plurality of actuate inputs; and 
an electronic memory being coupled to said table, said electronic memory being electrically coupled to said control circuit, said electronic memory storing a database comprising the menu of the restaurant.
The reason for allowance of claims 1 and 4-9 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. In Remarks (3/30/2022), Applicant argues that the nearest art, Yin 2019/010283 and Zhou 2013/0191174, does not teach the amended limitations, the examiner agrees. Neither Yin nor Zhou teach a table assembly with an inset top to house tablets, the table having control circuit, multiple proximity sensors, transceivers, memory, and multiple tablets. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JARED WALKER/
Examiner, Art Unit 3687                                                                                                                                                                                                        /FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687